Mr. Justice Waterman delivered the opinion of the Court. These cases are so similar that but one opinion is written, it being applicable to each. Appellant’s brief contains the following: “ A vice-president is not an officer generally known to the law creating the corporation; he comes under the class usually known as such other officers and agents as shall be determined by the directors or managers.’ He is, as this court has aptly said, a sort of a ‘fifth wheel.’ He is generally to act as president in case of the death, absence or inability of the president to act. He is a conditional officer. He is an officer at some future time after his election upon the happening of some contingency.” If all of appellant’s contentions in this regard were conceded, still it would remain that the vice-president of a corporation may act as its agent, and if he be by it so recognized and treated or held out to the world, his acts, within the scope of the authority given to him, are as binding as those of any other agent. In other words, there is no reason why the vice-president of a corporation may not act as its agent, although not acting as president or vice-president. In the present case, appellant permitted its vice-president, Z. L. Tidball, to solicit appellee to purchase its bonds. From January, 1891, to ¡November, 1892, each month, it recognized payments by appellee to Tidball as properly made, and gave appellee proper credit and receipts therefor. Hnder these circumstances, appellant can not repudiate the pavment made in the same manner by appellee, ¡November 30, 1892, for which he took the receipt of Z. L. Tidball. Whether or not Mr. Tidball was then the vice-president of appellant is immaterial; he had been by it treated as its agent to receive dues, and still, apparently, was such. Where a party so conducts himself as to lead others reasonably to believe that a person is his agent, such party will not be permitted to deny the existence of a relation he has thus induced others to believe existed. Fame Ins. Co. v. Ward, 4 Ill. App. 485-492; Ewell’s Evans on Agency, 453; Lycoming Fire Ins. Co. v. Ward, 90 Ill. 545-549; Cook v. Imperial Bldg. Co., 152 Ill. 638-640. That Mr. Tidball did not have an office in connection with the company in October or November, 1892, is immaterial. Appellee having been told that his bond was forfeited, and that no further payment would be received from him, was relieved from the necessity of making further tenders of payment, and is entitled to recover as if the further payments had been made, they, with interest thereon, being deducted from the amount of the matured bond. Pulling v. Travelers Ins. Co., 55 Ill. App. 452; 159 Ill. 603. The judgment of the County Court is affirmed.